Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                         General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 98, 99 and 100.
b.	Claims 1-107 are pending on the application.
                                                Preliminary Amendment

2.	Acknowledgment is made of applicant’s Preliminary Amendment, filed 08/30/2021.  The changes and remarks disclosed therein were considered.
	Claims 1, 7, 9, 11-15, 17, 19-21, 26, 28, 30, 32, 34-37, 40-42, 44-15, 47, 53, 55-56, 58, 60-65, 75, 80, 94, 98-99, 102-103, 105 and 107 has been amendments.  Therefore, claims 1-107 are pending in 
the application.

Drawings
3.	The drawings were received on 08/30/2021 and 02/05/2021.  These drawings are review and accepted by examiner.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 08/10/, 2022; 06/08/2022; 02/25/2022; 11/05/2021; 09/01/2021; 07/06/2021; 07/01/2021; 03/24/2021 and 02/05/2021.  The information disclosed therein was considered.
Specification
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “OF THE DICLOSURE” in page 46, line 1, which is implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 98 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (Pub. No.  US  2020/0243486 A1). 
	Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding to independent claim 98, Quader et al in Figures 2-4 are directly discloses a system (a system 100, 200, Figures 1-2) comprising: 
quasi-volatile or non-volatile memory circuits (QVM or NVM 210, Fig. 3b); 
fast memory circuits integrated (flash array memory 203) with the quasi-volatile memory circuits (QVM or NVM 210)(the flash array memory circuit 203 connected with QVM or NVM 210 through flip chip chip circuit 209, Fig. 3b); 
data path circuitry (a flip chip circuitry 209) shared by the quasi-volatile or non-volatile memory circuits (QVM or NVM 210) and the fast memory circuits (flash array 203) for read and write operations (storage control circuit 201) that access the quasi- volatile or non-volatile memory circuits (QVM or NVM 210) and the fast memory circuits (flash array 203) over an extended address space (for example, the storage control circuit 201 which controls the operation during read/write and share information of the flash array 203 and QVM or NVM 210, see at least in Figures 2-3, column 7, paragraph 0077-0085 and the related disclosures).

Allowable Subject Matter
7.	Claims 1-97 and 99-107 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a second semiconductor die with memory circuits of a second type formed thereon, wherein memory circuits of the second type have a lower read latency than that of the memory circuits of the first type, and wherein the memory circuits of the first and second types are interconnected by wafer-level or chip-level bonding formed between the first and second semiconductor dies” in an integrated circuit as claimed in the independent claim 1.  Claims 2-97 and 102-107 are also allowed because of their dependency on claim 1; or
Per claim 99: there is no teaching, suggestion, or motivation for combination in the prior art to “a logic circuits capable of accessing the fast memory circuits to carry out in-memory computations; an input and output bus for an external processor to access and to configure the fast memory circuit, the logic circuits, and the quasi-volatile memory circuits; and logic configurable for Standard and Al applications requiring high capacity memory; and wherein the first semiconductor die and the second semiconductor die are bonded using hybrid bond or thru-silicon vias techniques, wherein the first semiconductor die is fabricated under a first manufacturing process optimized for the support circuitry; and wherein the second semiconductor dies is fabricated under a manufacturing process supporting low-voltage, high performance CMOS circuitry” in an integrated circuit as claimed in the independent claim 99; or
Per claim 100: there is no teaching, suggestion, or motivation for combination in the prior art to “ support circuit for the quasi-volatile memory circuits formed at the planar surface of the substrate; and a modularized bonding interface that allows bonding using hybrid-bonding or through-silicon via techniques with any one of a plurality of companion semiconductor dies, wherein the companion semiconductor dies each including one with an application-specific configurable circuit formed therein” in a semiconductor die as claimed in the independent claim 100.  Claim 101 is also allowed because of their dependency on claim 100.
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Salahuddin et al (US. 2020/0227123) discloses nor memory strings may be used for implement of logic function involving many Boolean variables or to generate analog signal using nor memory strings.
	Harari (US. 2017/0092371) discloses data storage in the active strip is provided by charge storage elements between the active strip and a multiplicity of control gates provided by adjacent local word lines.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.